Exhibit 10.1

 

ENLINK MIDSTREAM, LLC

 

2014 LONG-TERM INCENTIVE PLAN

 

(As Amended and Restated as of January 20, 2019)

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I. ESTABLISHMENT AND PURPOSE

1

 

 

1.1

Establishment

1

1.2

Purpose

1

 

 

 

ARTICLE II. DEFINITIONS

1

 

 

2.1

Affiliate

1

2.2

Award

1

2.3

Award Agreement

1

2.4

Board

1

2.5

Cash Award

1

2.6

Cause

1

2.7

Change of Control

2

2.8

Code

2

2.9

Committee

2

2.10

Company

2

2.11

Consultant

2

2.12

Distribution Equivalent Right

2

2.13

Effective Date

2

2.14

Effective Time

2

2.15

Employee

2

2.16

EnLink Manager

2

2.17

EnLink Midstream

2

2.18

Exchange Act

3

2.19

Executive Officer

3

2.20

Fair Market Value

3

2.21

Grant Date

3

2.22

Incentive Unit Option

3

2.23

Nonqualified Unit Option

3

2.24

Option

3

2.25

Outside Director

3

2.26

Participant

3

2.27

Performance Award

3

2.28

Performance Goal

3

2.29

Person

3

2.30

Plan

3

2.31

Restricted Incentive Unit

3

2.32

Restricted Unit

4

2.33

Restriction Period

4

2.34

Rule 16b-3

4

2.35

Unit Appreciation Right

4

2.36

Unit Distribution Right

4

2.37

Units

4

2.38

Unit Award

4

 

i

--------------------------------------------------------------------------------



 

ARTICLE III. PLAN ADMINISTRATION

4

 

 

 

3.1

Plan Administrator

4

3.2

Authority of Administrator

4

3.3

Discretionary Authority

5

3.4

Liability; Indemnification

5

 

 

 

ARTICLE IV. UNITS SUBJECT TO THE PLAN

5

 

 

4.1

Available Units

5

4.2

Adjustments for Recapitalizations and Reorganizations

5

4.3

Adjustments for Awards

6

 

 

 

ARTICLE V. ELIGIBILITY

7

 

 

ARTICLE VI. FORM OF AWARDS

7

 

 

ARTICLE VII. OPTIONS

7

 

 

 

7.1

General

7

7.2

Terms and Conditions of Options

7

7.3

Restrictions Relating to Incentive Unit Options

8

7.4

Additional Terms and Conditions

8

7.5

Exercise of Options

8

 

 

 

ARTICLE VIII. UNIT APPRECIATION RIGHTS

9

 

 

8.1

General

9

8.2

Right to Payment

9

8.3

Rights Related to Options

9

8.4

Right Without Option

9

8.5

Terms

9

 

 

 

ARTICLE IX. RESTRICTED UNITS

10

 

 

9.1

General

10

9.2

Restriction Period

10

9.3

UDRs

10

9.4

Other Terms and Conditions

10

9.5

Payment for Restricted Units

10

9.6

Miscellaneous

10

 

 

 

ARTICLE X. RESTRICTED INCENTIVE UNITS

11

 

 

10.1

General

11

10.2

Restriction Period

11

10.3

DERs

11

10.4

Other Terms and Conditions

11

 

 

 

ARTICLE XI. UNIT AWARDS

11

 

 

11.1

General; Terms and Conditions

11

11.2

Bonus Units and Awards in Lieu of Obligations

11

 

 

 

ARTICLE XII. CASH AWARDS; DERS

12

 

 

12.1

General; Terms and Conditions

12

12.2

DERs

12

 

ii

--------------------------------------------------------------------------------



 

ARTICLE XIII. PERFORMANCE AWARDS

12

 

 

 

13.1

General

12

13.2

Nonqualified Performance Awards

12

13.3

Qualified Performance Awards

12

 

 

 

ARTICLE XIV. CHANGE OF CONTROL

14

 

 

14.1

Definition of Change of Control

14

14.2

Effect on Outstanding Awards

14

14.3

Change of Control Price

15

14.4

Impact of Corporate Events on Awards Generally

15

 

 

 

ARTICLE XV. AMENDMENT AND TERMINATION

15

 

 

15.1

Plan Amendment and Termination

15

15.2

Award Amendment

16

 

 

 

ARTICLE XVI. MISCELLANEOUS

16

 

 

16.1

Award Agreements and Termination of Employment

16

16.2

Stand-Alone, Additional, Tandem, and Substitute Awards

16

16.3

Listing Conditions

16

16.4

Additional Conditions

17

16.5

Transferability

17

16.6

Withholding Taxes

18

16.7

No Fractional Units

19

16.8

Notices

19

16.9

Binding Effect

19

16.10

Severability

19

16.11

No Restriction of Corporate Action

19

16.12

Governing Law

19

16.13

No Right, Title or Interest in Company Assets

19

16.14

Risk of Participation

20

16.15

Section 409A of the Code

20

16.16

No Guarantee of Tax Consequences

20

16.17

Continued Employment or Service

20

16.18

Miscellaneous

20

 

iii

--------------------------------------------------------------------------------



 

ENLINK MIDSTREAM, LLC
2014 LONG-TERM INCENTIVE PLAN

(As Amended and Restated as of January 20, 2019)

 

ARTICLE I.
ESTABLISHMENT AND PURPOSE

 

1.1                               Establishment.  The EnLink Midstream, LLC 2014
Long-Term Incentive Plan (the “Plan”) established as of February 5, 2014 is
hereby amended and restated, effective as of the Effective Date (as defined
below).  Capitalized terms used herein without definition shall have the
respective meanings assigned to them in Article II.

 

1.2                               Purpose.  The purposes of the Plan are to
attract able persons to enter the employ of the Company, to encourage Employees
and Consultants to remain in the employ or service of the Company and to provide
motivation to Employees and Consultants to put forth maximum efforts toward the
continued growth, profitability and success of the Company, by providing
incentives to such persons through the ownership and/or performance of the Units
of EnLink Midstream.  A further purpose of the Plan is to provide a means
through which the Company may attract able persons to become directors of EnLink
Manager and to provide such individuals with incentive and reward opportunities.
Toward these objectives, Awards may be granted under the Plan to Employees,
Consultants and Outside Directors on the terms and subject to the conditions set
forth in the Plan.

 

ARTICLE II.
DEFINITIONS

 

2.1                               Affiliate.  “Affiliate” means, with respect to
any Person, any other Person that directly or indirectly through one or more
intermediaries controls, is controlled by or is under common control with, the
Person in question. As used herein, the term “control” means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise. With respect to an Incentive Unit Option,
“Affiliate” means a “parent corporation” or a “subsidiary corporation” of EnLink
Midstream, as those terms are defined in Sections 424(e) and (f) of the Code.

 

2.2                               Award.  “Award” means an award granted to a
Participant in the form of an Option, UAR, Restricted Unit Award, Restricted
Incentive Unit, Unit Award or Cash Award, Performance Award or Annual Incentive
Award and includes, as appropriate, any tandem DERs granted with respect to an
Award (other than a Restricted Unit, Option or UAR).  All Awards shall be
granted by, confirmed by, and subject to the terms of, an Award Agreement.

 

2.3                               Award Agreement.  “Award Agreement” means a
written agreement between EnLink Midstream and a Participant that sets forth the
terms, conditions, restrictions and/or limitations applicable to an Award.

 

2.4                               Board.  “Board” means (i) prior to the
Effective Time, the Board of Directors of Devon Gas Operating, Inc., the general
partner of Devon Gas Services, L.P., the sole member of EnLink Manager, the sole
member of EnLink Midstream, and (ii) following the Effective Time, the Board of
Directors of EnLink Manager, the managing member of EnLink Midstream.

 

2.5                               Cash Award.  “Cash Award” means an award
denominated and payable in cash.

 

2.6                               Cause.  “Cause” means, except as otherwise
provided in an Award Agreement, (i) Participant has failed to perform the duties
assigned to him and such failure has continued for thirty (30) days following
delivery by

 

1

--------------------------------------------------------------------------------



 

the Company of written notice to Participant of such failure, (ii) Participant
has been convicted of a felony or misdemeanor involving moral turpitude,
(iii) Participant has engaged in acts or omissions against the Company
constituting dishonesty, breach of fiduciary obligation, or intentional
wrongdoing or misfeasance, (iv) Participant has acted intentionally or in bad
faith in a manner that results in a material detriment to the assets, business
or prospects of the Company, or (v) Participant has breached any obligation
under the Plan or Award Agreement.

 

2.7                               Change of Control.  “Change of Control” shall
have the meaning set forth in Section 14.1.

 

2.8                               Code.  “Code” means the Internal Revenue Code
of 1986, as amended from time to time, including regulations thereunder and
successor provisions and regulations thereto.

 

2.9                               Committee.  “Committee” means (i) with respect
to the application of this Plan to Employees, the Compensation Committee of the
Board or such other committee of the Board as may be designated by the Board to
administer the Plan, which committee shall consist of two or more non-employee
directors, each of whom is both a “non-employee director” under Rule 16b-3 of
the Exchange Act and an “outside director” under Section 162(m) of the Code, and
(ii) with respect to the application of this Plan to an Outside Director, the
Board. To the extent that no Committee exists that has the authority to
administer the Plan, or to the extent the Board so elects, the functions of the
Committee shall be exercised by the Board. If for any reason the appointed
Committee does not meet the requirements of Rule 16b-3 or Section 162(m) of the
Code, such noncompliance with such requirements shall not affect the validity of
Awards, grants, interpretations or other actions of the Committee.

 

2.10                        Company.  “Company” means EnLink Midstream and its
Affiliates.

 

2.11                        Consultant.  “Consultant” means an individual
performing services for EnLink Midstream or an Affiliate who is treated for tax
purposes as an independent contractor at the time of performance of the
services.

 

2.12                        Distribution Equivalent Right.  “Distribution
Equivalent Right” or “DER” means a contingent right, granted alone or in tandem
with a specific Award (other than a Restricted Unit, Option or UAR) under
Section 12.2, to receive with respect to each Unit subject to the Award an
amount in cash, Units and/or Restricted Incentive Units, as determined by the
Committee in its sole discretion, equal in value to the distributions made by
the Company with respect to a Unit during the period such Award is outstanding.

 

2.13                        Effective Date.  “Effective Date” means January 20,
2019, which is the date this Plan, as hereby amended and restated, becomes
effective.

 

2.14                        Effective Time.  “Effective Time” means the Crosstex
Effective Time, as defined in the Agreement and Plan of Merger, dated as of
October 21, 2013, by and among Devon Energy Corporation, Devon Gas Services,
L.P., Acacia Natural Gas Corp I, Inc., Crosstex, Energy, Inc. EnLink Midstream
(formerly known as New Public Rangers, L.L.C.), Boomer Merger Sub, Inc. and
Rangers Merger Sub, Inc.

 

2.15                        Employee.  “Employee” means an employee of the
Company; provided, however, that the term Employee does not include an Outside
Director or a Consultant.

 

2.16                        EnLink Manager.  “EnLink Manager” means EnLink
Midstream Manager, LLC, a Delaware limited liability company, and any successor
thereto.

 

2.17                        EnLink Midstream.  “EnLink Midstream” means EnLink
Midstream, LLC, a Delaware limited liability company, and any successor thereto.

 

2

--------------------------------------------------------------------------------



 

2.18                        Exchange Act.  “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

2.19                        Executive Officer.  “Executive Officer” means a
“covered employee” within the meaning of Section 162(m)(3) of the Code or any
other executive officer designated by the Committee for purposes of exempting
compensation payable under this Plan from the deduction limitations of
Section 162(m) of the Code.

 

2.20                        Fair Market Value.  “Fair Market Value” means the
closing sales price of a Unit on the applicable date (or if there is no trading
in the Units on such date, on the next preceding date on which there was
trading) as reported in The Wall Street Journal (or other reporting service
approved by the Committee). In the event the Units are not publicly traded at
the time a determination of fair market value is required to be made hereunder,
the determination of fair market value shall be made in good faith by the
Committee and in compliance with Section 409A or 422 of the Code, as applicable.

 

2.21                        Grant Date.  “Grant Date” means the date an Award is
granted by the Committee.

 

2.22                        Incentive Unit Option.  “Incentive Unit Option”
means an Option that is intended to meet the requirements of Section 422(b) of
the Code.

 

2.23                        Nonqualified Unit Option.  “Nonqualified Unit
Option” means an Option that is not an Incentive Unit Option.

 

2.24                        Option.  “Option” means an option to purchase Units
granted to a Participant pursuant to Article VII. An Option may be either an
Incentive Unit Option or a Nonqualified Unit Option, as determined by the
Committee.

 

2.25                        Outside Director.  “Outside Director” means a
“non-employee director” of the EnLink Manager, as defined in Rule 16b-3.

 

2.26                        Participant.  “Participant” means an Employee,
Consultant or Outside Director to whom an Award has been granted under the Plan.

 

2.27                        Performance Award.  “Performance Award” means an
award made pursuant to this Plan to a Participant, which Award is subject to the
attainment of one or more Performance Goals.

 

2.28                        Performance Goal.  “Performance Goal” means a
standard established by the Committee, to determine in whole or in part whether
a Performance Award shall be earned.

 

2.29                        Person.  “Person” means an individual or a
corporation, limited liability company, partnership, joint venture, trust,
unincorporated organization, association, government agency or political
subdivision thereof or other entity.

 

2.30                        Plan.  “Plan” means this EnLink Midstream, LLC 2014
Long-Term Incentive Plan, as hereby amended and restated, effective as of the
Effective Date, and as hereafter amended from time to time.

 

2.31                        Restricted Incentive Unit.  “Restricted Incentive
Unit” means a notional Unit granted under the Plan pursuant to Article X which,
upon vesting, entitles the Participant to receive, at the time of settlement, a
Unit or an amount of cash equal to the Fair Market Value of a Unit, as
determined by the Committee in its sole discretion.

 

3

--------------------------------------------------------------------------------



 

2.32                        Restricted Units.  “Restricted Unit” means a Unit
granted to a Participant pursuant to Article IX, which is subject to such
restrictions as may be determined by the Committee. Restricted Units shall
constitute issued and outstanding Units for all corporate purposes.

 

2.33                        Restriction Period.  “Restriction Period” means the
period established by the Committee at the time of a grant of an Award during
which an Award shall be fully or partially forfeitable.

 

2.34                        Rule 16b-3.  “Rule 16b-3” means Rule 16b-3
promulgated by the SEC under the Exchange Act, or any successor rule or
regulation thereto as in effect from time to time.

 

2.35                        Unit Appreciation Right.  “Unit Appreciation Right”
or “UAR” means a contingent right granted under the Plan pursuant to
Article VIII that entitles the holder to receive, in cash or Units, as
determined by the Committee in its sole discretion, an amount equal to the
excess of the Fair Market Value of a Unit on the exercise date of the Unit
Appreciation Right (or another specified date) over the exercise price of the
Unit Appreciation Right.

 

2.36                        Unit Distribution Right.  “Unit Distribution Right”
or “UDR” means a distribution made by the Company with respect to a Restricted
Unit.

 

2.37                        Units.  “Units” means the units, $.01 par value per
Unit, of EnLink Midstream, or any units or other securities of EnLink Midstream
hereafter issued or issuable in substitution or exchange for the Units.

 

2.38                        Unit Award.  “Unit Award” means an Award of vested
Units granted under Article XI.

 

ARTICLE III.
PLAN ADMINISTRATION

 

3.1                               Plan Administrator.  The Plan shall be
administered by the Committee. The Committee may, subject to applicable law,
delegate some or all of its power to the Chief Executive Officer or other
executive officers of the Company as the Committee deems appropriate; provided,
that (i) in no event shall the Committee delegate its power with regard to the
grant of an Award to any person who is a “covered employee” within the meaning
of Section 162(m) of the Code or who, in the Committee’s judgment, is likely to
be a covered employee at any time during the period an Award to such employee
would be outstanding, and (ii) in no event shall the Committee delegate its
power with regard to the selection for participation in the Plan of an officer
or other person subject to Section 16 of the Exchange Act or decisions
concerning the timing, pricing or amount of an Award to such an officer or other
person.

 

3.2                               Authority of Administrator.  The Committee
shall have total and exclusive responsibility to control, operate, manage and
administer the Plan in accordance with its terms. The Committee shall have all
the authority that may be necessary or helpful to enable it to discharge its
responsibilities with respect to the Plan. Without limiting the generality of
the preceding sentence, but subject to the limitation that none of the
enumerated powers of the Committee shall be deemed to include any action that
would intentionally (A) cause a tax to be imposed on a Participant pursuant to
Section 409A of the Code or (B) cause an Award that is intended to qualify as
“performance-based compensation” for purposes of Section 162(m) of the Code to
not so qualify, the Committee shall have the exclusive right to: (i) interpret
the Plan and the Award Agreements executed hereunder; (ii) determine eligibility
for participation in the Plan; (iii) decide all questions concerning eligibility
for, and the amount of, Awards granted under the Plan; (iv) construe any
ambiguous provision of the Plan or any Award Agreement; (v) prescribe the form
of the Award Agreements embodying Awards granted under the Plan; (vi) correct
any defect, supply any omission or reconcile any inconsistency in the Plan or
any Award Agreement; (vii) issue administrative guidelines as

 

4

--------------------------------------------------------------------------------



 

an aid to administering the Plan and make changes in such guidelines as the
Committee from time to time deems proper; (viii) make regulations for carrying
out the Plan and make changes in such regulations as the Committee from time to
time deems proper; (ix) determine whether Awards should be granted singly or in
combination; (x) to the extent permitted under the Plan, grant waivers of Plan
terms, conditions, restrictions and limitations; (xi) accelerate the exercise,
vesting or payment of an Award when such action or actions would be in the best
interests of the Company; (xii) grant Awards in replacement of Awards previously
granted under the Plan or any other employee benefit plan of the Company; and
(xiii) take any and all other actions the Committee deems necessary or advisable
for the proper operation or administration of the Plan. Notwithstanding anything
herein to the contrary, except in connection with a corporate transaction
involving the Company as provided in Section 4.2 (including, without limitation,
any distribution, unit split, extraordinary cash distribution, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of Units), the terms of outstanding awards may not be amended to reduce
the exercise price of outstanding Options or UARs or cancel, exchange,
substitute, buyout or surrender outstanding Options or UARs in exchange for
cash, other awards or Options with an exercise price that is less than the
exercise price of the original Options or UARs without unitholder approval.

 

3.3                               Discretionary Authority.  The Committee shall
have full discretionary authority in all matters related to the discharge of its
responsibilities and the exercise of its authority under the Plan, including,
without limitation, its construction of the terms of the Plan and its
determination of eligibility for participation and Awards under the Plan. The
decisions of the Committee and its actions with respect to the Plan shall be
final, conclusive and binding on all persons having or claiming to have any
right or interest in or under the Plan, including Participants and their
respective estates, beneficiaries and legal representatives.

 

3.4                               Liability; Indemnification.  No member of the
Committee nor any person to whom authority has been delegated, shall be
personally liable for any action, interpretation or determination made in good
faith with respect to the Plan or Awards granted hereunder, and each member of
the Committee (or delegatee of the Committee) shall be fully indemnified and
protected by EnLink Midstream with respect to any liability he or she may incur
with respect to any such action, interpretation or determination, to the extent
permitted by applicable law.

 

ARTICLE IV.
UNITS SUBJECT TO THE PLAN

 

4.1                               Available Units.  The maximum number of Units
that shall be available for grant of Awards under the Plan shall not exceed a
total of 17,700,000 Units, subject to adjustment as provided in Sections 4.2 and
4.3.  In each calendar year for which Section 162(m) of the Code applies to
EnLink Midstream, during any part of which this Plan is in effect, a Participant
who is a “covered employee” within the meaning of Section 162(m)(3) of the Code
may not be granted (a) Awards (other than Awards designated to be paid only in
cash or the settlement of which is not based on a number of Units) relating to
more than 300,000 Units, subject to adjustment in a manner consistent with any
adjustment made pursuant to Sections 4.2 and 4.3 and (b) Awards designated to be
paid only in cash, or the settlement of which is not based on a number of Units,
having a value determined on the Grant Date in excess of $3,000,000.  All Units
available for issuance hereunder may be issued as Incentive Unit Options.

 

4.2                               Adjustments for Recapitalizations and
Reorganizations.

 

(a)                                 The Units with respect to which Awards may
be granted under the Plan are Units as presently constituted, but if, and
whenever, prior to the expiration or satisfaction of an Award theretofore
granted, EnLink Midstream shall effect a subdivision or consolidation of Units
or the payment of a distribution on Units in the form of EnLink Midstream Units
without receipt of consideration by EnLink Midstream, the number of Units with
respect to which such Award may thereafter be exercised or satisfied, as
applicable, (i) in the event of an increase in the

 

5

--------------------------------------------------------------------------------



 

number of outstanding Units, shall be proportionately increased, and the
exercise price per Unit shall be proportionately reduced, and (ii) in the event
of a reduction in the number of outstanding Units, shall be proportionately
reduced, and the exercise price per Unit shall be proportionately increased.

 

(b)                                 If EnLink Midstream recapitalizes or
otherwise changes its capital structure, thereafter upon any exercise or
satisfaction, as applicable, of an Award theretofore granted the Participant
shall be entitled to (or entitled to purchase, if applicable) under such Award,
in lieu of the number of Units then covered by such Award, the number and class
of units or other securities to which the Participant would have been entitled
pursuant to the terms of the recapitalization if, immediately prior to such
recapitalization, the Participant had been the holder of record of the number of
Units then covered by such Award.

 

(c)                                  In the event of changes in the outstanding
Units by reason of a reorganization, merger, consolidation, combination,
separation (including a spin-off or other distribution of Units or property),
exchange, or other relevant change in capitalization occurring after the Grant
Date of any Award and not otherwise provided for by this Section 4.2, any
outstanding Awards and any Award Agreements evidencing such Awards shall be
subject to adjustment by the Committee in its absolute discretion as to the
number, price and kind of units or other consideration subject to, and other
terms of, such Awards to reflect such changes in the outstanding Units.

 

(d)                                 In the event of any changes in the
outstanding Units provided for in this Section 4.2, the aggregate number of
Units available for grant of Awards under the Plan shall be equitably adjusted
by the Committee, whose determination shall be conclusive. Any adjustment
provided for in this Section 4.2 shall be subject to any required unitholder
action.

 

4.3                               Adjustments for Awards.  The Committee shall
have full discretion to determine the manner in which Units available for grant
of Awards under the Plan are counted. Without limiting the discretion of the
Committee under this Section 4.3, unless otherwise determined by the Committee,
the following rules shall apply for the purpose of determining the number of
Units available for grant of Awards under the Plan:

 

(a)                                 Unit-Based Awards.  The grant of Awards
other than Awards settled in cash shall reduce the number of Units available for
grant of Awards under the Plan by the number of Units subject to such Award.

 

(b)                                 Termination.  If any Award referred to in
paragraph (a) above is canceled or forfeited, or terminates, expires or lapses
for any reason, the Units then subject to such Award shall again be available
for grant of Awards under the Plan.

 

(c)                                  Payment of Exercise Price and Withholding
Taxes.  If previously acquired Units are used to pay the exercise price of an
Award or Units are withheld in payment of such exercise price, the number of
Units available for grant of Awards under the Plan shall be increased by the
number of Units delivered as payment of such exercise price. If previously
acquired Units are used to pay withholding taxes payable upon exercise, vesting
or payment of an Award, or Units that would be acquired upon exercise, vesting
or payment of an Award are withheld to pay withholding taxes payable upon
exercise, vesting or payment of such Award, the number of Units available for
grant of Awards under the Plan shall be increased by the number of Units
delivered or withheld as payment of such withholding taxes.  For purposes of
this Section 4.3(c), if any Units delivered or withheld could not again be
available for Awards to a particular Participant under any applicable law or
regulation, such Units shall be available exclusively for Awards to Participants
who are not subject to such limitation.

 

(d)                                 Fractional Units.  If any such adjustment
would result in a fractional security being (i) available under the Plan, such
fractional security shall be disregarded or (ii) subject to an Award, EnLink

 

6

--------------------------------------------------------------------------------



 

Midstream shall pay the holder of such Award, in connection with the first
vesting, exercise or settlement of such Award in whole or in part occurring
after such adjustment, an amount in cash determined by multiplying (x) the
fraction of such security (rounded to the nearest hundredth) by (y) the excess,
if any, of the Fair Market Value on the vesting, exercise or settlement date
over the exercise price, if any, of such Award.

 

ARTICLE V.
ELIGIBILITY

 

All Employees, Consultants and Outside Directors are eligible to participate in
the Plan. The Committee shall recommend, from time to time, Participants from
those Employees, Consultants and Outside Directors who, in the opinion of the
Committee, can further the Plan purposes. Once a Participant is recommended for
an Award by the Committee, the Committee shall determine the type and size of
Award to be granted to the Participant and shall establish in the related Award
Agreement the terms, conditions, restrictions and/or limitations applicable to
the Award, in addition to those set forth in the Plan and the administrative
rules and regulations, if any, established by the Committee.

 

ARTICLE VI.
FORM OF AWARDS

 

Awards may, at the Committee’s sole discretion, be granted under the Plan in the
form of Options, UARs, Restricted Unit Awards, Restricted Incentive Units, Unit
Awards, Cash Awards, Performance Awards or a combination thereof. All Awards
shall be subject to the terms, conditions, restrictions and limitations of the
Plan. The Committee may, in its absolute discretion, subject any Award to such
other terms, conditions, restrictions and/or limitations (including, but not
limited to, the time and conditions of exercise, vesting or payment of an Award,
restrictions on transferability of any Units issued or delivered pursuant to an
Award, and forfeiture of Awards in the event of termination of employment by the
Participant, or termination of the Participant’s service relationship with the
Company), provided they are not inconsistent with the terms of the Plan. Awards
under a particular Article of the Plan need not be uniform, and Awards under
more than one Article of the Plan may be combined into a single Award Agreement.
Any combination of Awards may be granted at one time and on more than one
occasion to the same Participant.

 

ARTICLE VII.
OPTIONS

 

7.1                               General.  Awards may be granted to Employees,
Consultants and Outside Directors in the form of Options. Options granted under
the Plan may be Incentive Unit Options or Nonqualified Unit Options, or a
combination of both; provided, however, that Incentive Unit Options may be
granted only to Employees.

 

7.2                               Terms and Conditions of Options.  An Option
shall be exercisable in whole or in such installments and at such times as may
be determined by the Committee. The price at which a Unit may be purchased upon
exercise of a Nonqualified Unit Option shall be determined by the Committee, but
such exercise price shall not be less than 100% of the Fair Market Value per
Unit on the Grant Date. Except as otherwise provided in Section 7.3, the term of
each Option shall be as specified by the Committee; provided, however, that, no
Options shall be exercisable later than ten years from the Grant Date. Options
may be granted with respect to Restricted Units or Units that are not Restricted
Units, as determined by the Committee in its absolute discretion. In no event
shall an Award of Options include any right to receive distributions or DERs in
connection with the Units that are subject to such Options or with respect to
periods occurring prior to the exercise of such Options.

 

7

--------------------------------------------------------------------------------



 

7.3                               Restrictions Relating to Incentive Unit
Options.  Options granted in the form of Incentive Unit Options (including any
UAR in tandem therewith) shall, in addition to being subject to the terms and
conditions of Section 7.2, comply with Section 422(b) of the Code. Accordingly,
no Incentive Unit Options shall be granted later than ten years from the date of
adoption of the Plan by the Board. To the extent that the aggregate Fair Market
Value (determined at the time the respective Incentive Unit Option is granted)
of Units with respect to which Incentive Unit Options are exercisable for the
first time by an individual during any calendar year under all incentive unit
option plans of EnLink Midstream and its Affiliates exceeds $100,000, such
excess Incentive Unit Options shall be treated as Nonqualified Unit Options. The
Committee shall determine, in accordance with the applicable provisions of the
Code, which of a Participant’s Incentive Unit Options will not constitute
Incentive Unit Options because of such limitation and shall notify the
Participant of such determination as soon as practicable after such
determination. The price at which a Unit may be purchased upon exercise of an
Incentive Unit Option shall be determined by the Committee, but such exercise
price shall not be less than 100% of the Fair Market Value of a Unit on the
Grant Date. No Incentive Unit Option shall be granted to an Employee under the
Plan if, at the time such Option is granted, such Employee owns Units possessing
more than 10% of the total combined voting power of all classes of units of
EnLink Midstream or an Affiliate, within the meaning of Section 422(b)(6) of the
Code, unless (i) on the Grant Date of such Option, the exercise price of such
Option is at least 110% of the Fair Market Value of the Units subject to the
Option and (ii) such Option by its terms is not exercisable after the expiration
of five years from the Grant Date of the Option.

 

7.4                               Additional Terms and Conditions.  The
Committee may subject any Award of an Option to such other terms, conditions,
restrictions and/or limitations as it determines are necessary or appropriate,
provided they are not inconsistent with the Plan.

 

7.5                               Exercise of Options.  Subject to the terms and
conditions of the Plan, Options shall be exercised by the delivery of a written
notice of exercise to EnLink Midstream, setting forth the number of Units with
respect to which the Option is to be exercised, accompanied by full payment for
such Units.

 

(a)                                 Upon exercise of an Option, the exercise
price of the Option shall be payable to EnLink Midstream in full either: (i) in
cash or an equivalent acceptable to the Committee, or (ii) in the absolute
discretion of the Committee and in accordance with any applicable administrative
guidelines established by the Committee, by tendering one or more previously
acquired nonforfeitable Units that have been owned by the Participant or by
reducing the number of Units issuable upon exercise of the Option, in either
case having an aggregate Fair Market Value at the time of exercise equal to the
total exercise price (including an actual or deemed multiple series of exchanges
of such Units), or (iii) in a combination of the forms of payment specified in
clauses (i) and (ii) above.

 

(b)                                 From and after such time as EnLink Midstream
registers the Units under Section 12 of the Exchange Act, payment of the
exercise price of an Option may also be made, in the absolute discretion of the
Committee, by delivery to EnLink Midstream or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
to a broker-dealer to sell or margin a sufficient portion of the Units with
respect to which the Option is exercised and deliver the sale or margin loan
proceeds directly to EnLink Midstream to pay the exercise price and any required
withholding taxes.

 

(c)                                  As soon as reasonably practicable after
receipt of written notification of exercise of an Option and full payment of the
exercise price and any required withholding taxes, EnLink Midstream shall
deliver to the Participant, in the Participant’s name, a unit certificate or
certificates in an appropriate amount based upon the number of Units purchased
under the Option.

 

8

--------------------------------------------------------------------------------



 

ARTICLE VIII.
UNIT APPRECIATION RIGHTS

 

8.1                               General.  Awards may be granted to Employees,
Consultants and Outside Directors in the form of UARs.  UARs shall be awarded in
such numbers and at such times as the Committee shall determine.

 

8.2                               Right to Payment.  A UAR shall confer on the
Participant to whom it is granted a right to receive, upon exercise thereof, the
excess of (a) the Fair Market Value of one Unit on the date of exercise over
(b) the price of the UAR on the Grant Date as determined by the Committee.

 

8.3                               Rights Related to Options.  A UAR granted
pursuant to an Option shall entitle a Participant, upon exercise, to surrender
that Option or any portion thereof, to the extent unexercised, and to receive
payment of an amount computed pursuant to Section 8.3(b).  That Option shall
then cease to be exercisable to the extent surrendered.  UARs granted in
connection with an Option shall be subject to the terms of the Award Agreement
governing the Option, which shall comply with the following provisions in
addition to those applicable to Options:

 

(a)                                 A UAR granted in connection with an Option
shall be exercisable only at such time or times and only to the extent that the
related Option is exercisable and shall not be transferable except to the extent
that the related Option is transferable.

 

(b)                                 Upon the exercise of a UAR related to an
Option, a Participant shall be entitled to receive payment from the Company of
an amount determined by multiplying: (1) the difference obtained by subtracting
the exercise price with respect to a Unit specified in the related Option from
the Fair Market Value of a Unit on the date of exercise of the UAR, by (2) the
number of Units as to which that UAR has been exercised.

 

8.4                               Right Without Option.  A UAR granted
independent of an Option shall be exercisable as determined by the Committee and
set forth in the Award Agreement governing the UAR, which Award Agreement shall
comply with the following provisions:

 

(a)                                 Each Award Agreement shall state the total
number of Units to which the UAR relates.

 

(b)                                 Each Award Agreement shall state the time or
periods in which the right to exercise the UAR or a portion thereof shall vest
and the number of Units for which the right to exercise the UAR shall vest at
each such time or period.

 

(c)                                  Each Award Agreement shall state the date
at which the UARs shall expire if not previously exercised.

 

(d)                                 Each UAR shall entitle a Participant, upon
exercise thereof, to receive payment of an amount determined by multiplying:
(1) the difference obtained by subtracting the Fair Market Value of a Unit on
the Grant Date of the UAR from the Fair Market Value of a Unit on the date of
exercise of that UAR, by (2) the number of Units as to which the UAR has been
exercised.

 

8.5                               Terms.  Except as otherwise provided herein,
the Committee shall determine at the Grant Date or thereafter, the time or times
at which and the circumstances under which a UAR may be exercised in whole or in
part (including based on achievement of performance goals and/or future service
requirements), the method of exercise, method of settlement, form of
consideration payable in settlement, method by or forms in which Units will be
delivered or deemed to be delivered to Participants, whether or not a UAR shall
be in tandem or in combination with any other Award, and any other terms and
conditions of any UAR.  Subject to Section 409A of the Code, UARs may

 

9

--------------------------------------------------------------------------------



 

be either freestanding or in tandem with other Awards.  In no event shall an
Award of UARs include any right to receive distributions or DERs in connection
with the Units that are subject to such UARs or with respect to periods
occurring prior to the exercise of such UARs.

 

ARTICLE IX.
RESTRICTED UNITS

 

9.1                               General.  Awards may be granted to Employees,
Consultants and Outside Directors in the form of Restricted Units. Restricted
Units shall be awarded in such numbers and at such times as the Committee shall
determine.

 

9.2                               Restriction Period.  At the time an Award of
Restricted Units is granted, the Committee shall establish the Restriction
Period applicable to such Restricted Units. Each Award of Restricted Units may
have a different Restriction Period, in the discretion of the Committee. The
Restriction Period applicable to a particular Award of Restricted Units shall
not be changed except as permitted by Article IV or Section 9.4 of this Article.

 

9.3                               UDRs.  To the extent provided by the
Committee, in its discretion, a grant of Restricted Units may provide that the
distributions made by the Company with respect to the Restricted Units shall be
subject to the same forfeiture and other restrictions as the Restricted Unit
and, if restricted, such distributions shall be held, without interest, until
the Restricted Unit vests or is forfeited with the UDR being paid or forfeited
at the same time, as the case may be.  In addition, the Committee may provide
that such distributions be used to acquire additional Restricted Units for the
Participant.  Such additional Restricted Units may be subject to such vesting
and other terms as the Committee may prescribe.  Absent such a restriction on
the UDRs in the Award Agreement, UDRs shall be paid to the holder of the
Restricted Unit without restriction at the same time as cash distributions are
paid by the Company to its unitholders.  Notwithstanding the foregoing, UDRs
shall only be paid in a manner that is either exempt from or in compliance with
the requirements under Section 409A of the Code.

 

9.4                               Other Terms and Conditions.  Restricted Units
awarded to a Participant under the Plan shall be represented by a unit
certificate registered in the name of the Participant or, at the option of
EnLink Midstream, in the name of a nominee of EnLink Midstream.  Unless
otherwise provided in the Award Agreement, a Participant to whom Restricted
Units have been awarded shall have the right to vote the Restricted Units and to
enjoy all other unitholder rights with respect thereto, except that (i) the
Participant shall not be entitled to possession of the unit certificate
representing the Restricted Units until the Restriction Period has expired,
(ii) EnLink Midstream shall retain custody of the Restricted Units during the
Restriction Period, (iii) the Participant may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of the Restricted Units during the
Restriction Period, and (iv) a breach of the terms and conditions established by
the Committee pursuant to the Award of the Restricted Units shall cause a
forfeiture of the Restricted Units.  At the time of an Award of Restricted
Units, the Committee may, in its absolute discretion, prescribe additional
terms, conditions, restrictions and/or limitations applicable to the Restricted
Units.

 

9.5                               Payment for Restricted Units.  A Participant
shall not be required to make any payment for Restricted Units awarded to the
Participant, except to the extent otherwise required by the Committee or by
applicable law.

 

9.6                               Miscellaneous.  Nothing in this Article shall
prohibit the exchange of Restricted Units issued under the Plan pursuant to a
plan of reorganization for Units or securities of EnLink Midstream or another
corporation that is a party to the reorganization, but the units or securities
so received for Restricted Units shall, except as provided in Article IV or
XIII, become subject to the restrictions applicable to the Award of such
Restricted Units. Any Units

 

10

--------------------------------------------------------------------------------



 

received as a result of a unit split or distribution with respect to Restricted
Units shall also become subject to the restrictions applicable to the Award of
such Restricted Units.

 

ARTICLE X.
RESTRICTED INCENTIVE UNITS

 

10.1                        General.  Awards may be granted to Employees,
Consultants and Outside Directors in the form of Restricted Incentive Units.
Restricted Incentive Units shall be awarded in such numbers and at such times as
the Committee shall determine.

 

10.2                        Restriction Period.  At the time an Award of
Restricted Incentive Units is granted, the Committee shall establish the
Restriction Period applicable to such Restricted Incentive Units.  Each Award of
Restricted Incentive Units may have a different Restriction Period, in the
discretion of the Committee.  The Restriction Period applicable to a particular
Award of Restricted Incentive Units shall not be changed except as permitted by
Article IV or Section 10.4 of this Article.

 

10.3                        DERs.  Unless otherwise determined by the Committee
at the Grant Date, DERs if granted on the specified number of Units covered by
an Award of Restricted Incentive Units, shall, as specified in the Award
Agreement, be either (a) paid with respect to such Restricted Incentive Units on
the distribution date in cash or in unrestricted Units having a Fair Market
Value equal to the amount of such distribution, or (b) deferred with respect to
such Restricted Incentive Units and the amount or value thereof may
automatically be deemed reinvested in additional Restricted Incentive Units and
paid at the time payment is made with respect to such Award of Restricted
Incentive Units .  Notwithstanding the foregoing, DERs shall only be paid in a
manner that is either exempt from or in compliance with the requirements under
Section 409A of the Code.

 

10.4                        Other Terms and Conditions.  At the time of an Award
of Restricted Incentive Units, the Committee may, in its absolute discretion,
prescribe additional terms, conditions, restrictions and/or limitations
applicable to the Restricted Incentive Units prior to expiration of the
Restriction Period. Unless otherwise provided in the Award Agreement, a
Participant receiving an Award of Restricted Incentive Units shall not possess
voting rights with respect to such Award.  Restricted Incentive Units shall be
satisfied by the delivery of cash or Units in the amount equal to the Fair
Market Value of the specified number of Units covered by the Restricted
Incentive Units, or a combination thereof, as determined by the Committee on the
Grant Date or thereafter.

 

ARTICLE XI.
UNIT AWARDS

 

11.1                        General; Terms and Conditions.  An Award may be in
the form of a Unit Award.  The terms, conditions and limitations applicable to
any Unit Awards granted pursuant to this Plan shall be determined by the
Committee.  Any Unit Award that is not an Award of Restricted Incentive Units
shall be subject to the specific provisions for Restricted Units set forth in
Article IX.

 

11.2                        Bonus Units and Awards in Lieu of Obligations.  For
the avoidance of doubt, the Committee is authorized to grant Units as a bonus,
or to grant Units or other Awards in lieu of obligations to pay cash or deliver
other property under this Plan or under other bonus plans or compensatory
arrangements, provided that, in the case of Participants subject to Section 16
of the Exchange Act, the amount of such grants remains within the discretion of
the Committee to the extent necessary to ensure that acquisitions of Units or
other Awards are exempt from liability under Section 16(b) of the Exchange Act. 
Units or Awards granted hereunder shall be subject to such other terms as shall
be determined by the Committee.  In the case of any grant of Units to an officer
of the Company in lieu of

 

11

--------------------------------------------------------------------------------



 

salary or other cash compensation, the number of Units granted in place of such
compensation shall be reasonable, as determined by the Committee.

 

ARTICLE XII.
CASH AWARDS; DERS

 

12.1                        General; Terms and Conditions.  An Award may be in
the form of a Cash Award.  The terms, conditions and limitations applicable to
any Cash Awards granted pursuant to this Plan shall be determined by the
Committee.

 

12.2                        DERs.  To the extent provided by the Committee, in
its discretion, an Award (other than a Restricted Unit, Option or UAR) may
include a tandem DER grant, which may provide that such DERs shall be paid
directly to the Participant, be reinvested into additional Awards, be credited
to a bookkeeping account (with or without interest in the discretion of the
Committee) subject to the same vesting restrictions as the tandem Award, or be
subject to such other provisions or restrictions as determined by the Committee
in its discretion.  Absent a contrary provision in the Award Agreement, DERs
shall be paid to the Participant without restriction at the same time as
ordinary cash distributions are paid by the Company to its unitholders. 
Notwithstanding the foregoing, DERs shall only be paid in a manner that is
either exempt from or in compliance with Section 409A of the Code.

 

ARTICLE XIII.
PERFORMANCE AWARDS

 

13.1                        General.  Without limiting the type or number of
Awards that may be made under the other provisions of this Plan, an Award may be
in the form of a Performance Award. The terms, conditions and limitations
applicable to any Performance Award granted to Participants pursuant to this
Plan shall be determined by the Committee, subject to the limitations specified
below. In no event shall a Performance Award include any right to receive
distributions or DERs during periods occurring prior to the vesting of such
Performance Award.  The Committee shall set Performance Goals in its sole
discretion which, depending on the extent to which they are met, will determine
the value and/or amount of Performance Awards that will be paid out to the
Participant and/or the portion of an Award that may be exercised.

 

13.2                        Nonqualified Performance Awards.  Performance Awards
granted to Employees, Consultants or Outside Directors that are not intended to
qualify as qualified performance-based compensation under Section 162(m) of the
Code shall be based on achievement of such Performance Goals and be subject to
such terms, conditions and restrictions as the Committee or its delegate shall
determine.

 

13.3                        Qualified Performance Awards.  Performance Awards
granted to Executive Officers under this Plan that are intended to qualify as
qualified performance-based compensation under Section 162(m) of the Code shall
be paid, vested or otherwise deliverable solely on account of the attainment of
one or more pre-established, objective Performance Goals established and
administered by the Committee in accordance with Section 162(m) of the Code
prior to the earlier to occur of (x) 90 days after the commencement of the
period of service to which the Performance Goal relates and (y) the lapse of 25%
of the period of service (as scheduled in good faith at the time the goal is
established), and in any event while the outcome is substantially uncertain. A
Performance Goal is objective if a third party having knowledge of the relevant
facts could determine whether the goal is met.  Achievement of Performance Goals
in respect of such Performance Awards shall be measured over a performance
period of up to ten years, as specified by the Committee.

 

12

--------------------------------------------------------------------------------



 

(a)                                 Such a Performance Goal may be based on one
or more business and individual performance criteria that apply to an Executive
Officer, one or more business units, divisions or sectors of the Company, or the
Company as a whole, and if so desired by the Committee, by comparison with a
peer group of companies. A Performance Goal need not be the same for each
Executive Officer:

 

(i)                                     Business Criteria.  One or more of the
following business criteria for the Company, on a consolidated basis, and/or for
specified subsidiaries or business or geographical units of the Company (except
with respect to the total unitholder return and earnings per unit criteria),
shall be used by the Committee in establishing performance goals for such
Performance Awards:  (1) earnings per unit; (2) increase in revenues;
(3) increase in cash flow; (4) increase in cash flow from operations;
(5) increase in cash flow return; (6) return on net assets; (7) return on
assets; (8) return on investment; (9) return on capital; (10) return on equity;
(11) economic value added; (12) operating margin; (13) contribution margin;
(14) net income; (15) net income per unit; (16) pretax earnings; (17) pretax
earnings before interest, depreciation and amortization; (18) pretax operating
earnings after interest expense and before incentives, service fees, and
extraordinary or special items; (19) total unitholder return; (20) debt
reduction; (21) market share; (22) change in the Fair Market Value of the Units;
(23) operating income; and (24) any of the above goals determined on an absolute
or relative basis or as compared to the performance of a published or special
index deemed applicable by the Committee including, but not limited to, the
Standard & Poor’s 500 Stock Index or a group of comparable companies.  One or
more of the foregoing business criteria shall also be exclusively used in
establishing performance goals for Performance Awards granted to an Executive
Officer under this Article XIII that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.

 

(ii)                                  Individual Performance Criteria.  The
grant, exercise and/or settlement of Performance Awards may also be contingent
upon individual performance goals established by the Committee.  If required for
compliance with Section 162(m) of the Code, such criteria shall be approved by
the unitholders of the Company.

 

(b)                                 Unless otherwise stated, such a Performance
Goal need not be based upon an increase or positive result under a particular
business criterion and could include, for example, maintaining the status quo,
performance relative to a peer group determined by the Committee or limiting
economic losses (measured, in each case, by reference to specific business
criteria). In interpreting Plan provisions applicable to Performance Goals and
qualified Performance Awards, it is the intent of this Plan to conform with
Section 162(m) of the Code, including, without limitation, Treasury
Regulation §1.162-27(e)(2)(i), as to grants to Executive Officers and the
Committee in establishing such goals and interpreting the Plan shall be guided
by such provisions.  Prior to the payment of any compensation based on the
achievement of Performance Goals applicable to qualified Performance Awards, the
Committee must certify in writing that applicable Performance Goals and any of
the material terms thereof were, in fact, satisfied.  Subject to the foregoing
provisions, the terms, conditions and limitations applicable to any qualified
Performance Awards made pursuant to this Plan shall be determined by the
Committee to the extent permitted by Section 162(m) of the Code.

 

(c)                                  After the end of each performance period,
the Committee shall determine the amount, if any, of the amount of the potential
Performance Award payable to each Participant.  Settlement of such Performance
Awards shall be in cash, Units, other Awards or other property, in the
discretion of the Committee.  The Committee may, in its discretion, reduce the
amount of a settlement otherwise to be made in connection with such Performance
Awards, but may not exercise discretion to increase any such amount payable to
an Executive Officer in respect of a Performance Award subject to this
Section 13.3(c).  The Committee shall specify the circumstances in which such
Performance Awards shall be paid or forfeited in the event of termination of
employment by the Participant prior to the end of a performance period or
settlement of Performance Awards.

 

13

--------------------------------------------------------------------------------



 

(d)                                 The Committee shall adjust the Performance
Goals (either up or down) and the level of the Performance Award that a
Participant may earn under this Plan, to the extent permitted pursuant to
Section 162(m) of the Code, if it determines that the occurrence of external
changes or other unanticipated business conditions have materially affected the
fairness of the goals and have unduly influenced the Company’s ability to meet
them, including without limitation, events such as material acquisitions,
changes in the capital structure of the Company, and extraordinary accounting
changes. In addition, Performance Goals and Performance Awards shall be
calculated without regard to any changes in accounting standards that may be
required by the Financial Accounting Standards Board after such Performance
Goals are established. Further, in the event a period of service to which a
Performance Goal relates is less than twelve months, the Committee shall have
the right, in its sole discretion, to adjust the Performance Goals and the level
of Performance Award opportunity.

 

ARTICLE XIV.
CHANGE OF CONTROL

 

14.1                        Definition of Change of Control.  A “Change of
Control” means: (a) the consummation of a merger or consolidation of EnLink
Midstream, EnLink Midstream GP, LLC or EnLink Midstream Partners, LP with or
into another entity or any other transaction, the result of which is that any
person (other than EnLink Midstream, EnLink Midstream GP, LLC or EnLink
Midstream Partners, LP (or their subsidiaries)) becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly of 50%
or more of the voting power of the outstanding securities of each of (i) the
continuing or surviving entity and (ii) any direct or indirect parent entity of
such continuing or surviving entity; (b) the sale, transfer or other disposition
of all or substantially all of the Company’s assets; or (c) a change in the
composition of the Board as result of which fewer than 50% of the incumbent
directors are directors who either (i) had been directors of the EnLink Manager
on the date 12 months prior to the date of the event that may constitute a
Change of Control (the “original directors”) or (ii) were elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the aggregate of the original directors who were still in office at the time of
the election or nomination and the directors whose election or nomination was
previously so approved.

 

14.2                        Effect on Outstanding Awards.  Upon a Change of
Control, and except as otherwise provided in an Award Agreement, the Committee,
acting in its sole discretion without the consent or approval of any holder,
shall affect one or more of the following alternatives, which may vary among
individual holders and which may vary among Options or UARs (collectively
“Grants”) held by any individual holder: (i) accelerate the time at which Grants
then outstanding may be exercised so that such Grants may be exercised in full
for a limited period of time on or before a specified date (before or after such
Change of Control) fixed by the Committee, after which specified date all
unexercised Grants and all rights of holders thereunder shall terminate,
(ii) require the mandatory surrender to the Company by selected holders of some
or all of the outstanding Grants held by such holders (irrespective of whether
such Grants are then exercisable under the provisions of this Plan) as of a
date, before or after such Change of Control, specified by the Committee, in
which event the Committee shall thereupon cancel such Grants and pay to each
holder an amount of cash (or other consideration including securities or other
property) per Unit equal to the excess, if any, of the amount calculated in
Section 14.3 (the “Change of Control Price”) of the Units subject to such Grants
over the exercise price(s) under such Grants for such Units (except that to the
extent the exercise price under any such Grant is equal to or exceeds the Change
of Control Price, in which case no amount shall be payable with respect to such
Grant), or (iii) make such adjustments to Grants then outstanding as the
Committee deems appropriate to reflect such Change of Control; provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary to Grants then outstanding; provided, further, however,
that the right to make such adjustments shall include, but not require or be
limited to, the modification of Grants such that the holder of the Grant shall
be entitled to purchase or receive (in lieu of the total number of Units as to
which an Option or UAR is exercisable (the “Total Units”) or other consideration
that the holder would otherwise be entitled to purchase

 

14

--------------------------------------------------------------------------------



 

or receive under the Grant (the “Total Consideration”)), the number of units,
other securities, cash or property to which the Total Consideration would have
been entitled to in connection with the Change of Control (a) (in the case of
Options), at an aggregate exercise price equal to the exercise price that would
have been payable if the Total Units had been purchased upon the exercise of the
Grant immediately before the consummation of the Change of Control and (b) in
the case of UARs, if the UARs had been exercised immediately before the
occurrence of the Change of Control.

 

14.3                        Change of Control Price.  The “Change of Control
Price” shall equal the amount determined in the following clause (i), (ii),
(iii), (iv) or (v), whichever is applicable, as follows:  (i) the price per Unit
offered to holders of Units in any merger or consolidation, (ii) the per Unit
Fair Market Value of the Units immediately before the Change of Control without
regard to assets sold in the Change of Control and assuming the Company has
received the consideration paid for the assets in the case of a sale of the
assets, (iii) the amount distributed per Unit in a dissolution transaction,
(iv) the price per Unit offered to holders of Units in any tender offer or
exchange offer whereby a Change of Control takes place, or (v) if such Change of
Control occurs other than pursuant to a transaction described in clauses (i),
(ii), (iii), or (iv) of this Section 14.3, the Fair Market Value per Unit that
may otherwise be obtained with respect to such Grants or to which such Grants
track, as determined by the Committee as of the date determined by the Committee
to be the date of cancellation and surrender of such Grants.  In the event that
the consideration offered to unitholders of the Company in any transaction
described in this Section 14.3 or in Section 14.2 consists of anything other
than cash, the Committee shall determine the fair cash equivalent of the portion
of the consideration offered which is other than cash and such determination
shall be binding on all affected Participants to the extent applicable to Awards
held by such Participants.

 

14.4                        Impact of Corporate Events on Awards Generally.  In
the event of a Change of Control or changes in the outstanding Units by reason
of a recapitalization, reorganization, merger, consolidation, combination,
exchange or other relevant change in capitalization occurring after the date of
the grant of any Award and except as otherwise provided for by this Section 14
or in an Award Agreement,, any outstanding Awards and any Award Agreements
evidencing such Awards shall be subject to adjustment by the Committee at its
discretion, which adjustment may, in the Committee’s discretion, be described in
the Award Agreement and may include, but not be limited to, adjustments as to
the number and price of Units or other consideration subject to such Awards,
accelerated vesting (in full or in part) of such Awards, conversion of such
Awards into awards denominated in the securities or other interests of any
successor Person, or the cash settlement of such Awards in exchange for the
cancellation thereof; provided however, if such Awards are unvested, they may be
canceled without consideration.  In the event of any such change in the
outstanding Units, the aggregate number of Units available under this Plan may
be appropriately adjusted by the Committee, whose determination shall be
conclusive.

 

ARTICLE XV.
AMENDMENT AND TERMINATION

 

15.1                        Plan Amendment and Termination.  The Board may at
any time suspend, terminate, amend or modify the Plan, in whole or in part;
provided, however, that no amendment or modification of the Plan shall become
effective without the approval of such amendment or modification by the
unitholders of EnLink Midstream (i) if such amendment or modification increases
the maximum number of Units subject to the Plan (except as provided in
Article IV) or changes the designation or class of persons eligible to receive
Awards under the Plan, or (ii) if counsel for EnLink Midstream determines that
such approval is otherwise required by or necessary to comply with applicable
law. The Plan shall terminate upon the earlier of (i) the termination of the
Plan by the Board, or (ii) the expiration of ten years from December 30, 2018.
Upon termination of the Plan, the terms and provisions of the Plan shall,
notwithstanding such termination, continue to apply to Awards granted prior to
such termination. No suspension, termination, amendment or modification of the
Plan shall adversely affect in any material way any

 

15

--------------------------------------------------------------------------------



 

Award previously granted under the Plan, without the consent of the Participant
(or the permitted transferee) holding such Award.

 

15.2                        Award Amendment.  The Committee may amend the terms
of any outstanding Award granted pursuant to this Plan, but no such amendment
shall adversely affect in any material way the Participant’s (or a permitted
transferee’s) rights under an outstanding Award without the consent of the
Participant (or the permitted transferee) holding such Award; provided, however,
that no amendment shall be made that would cause the exercise price of an Option
to be less than the Fair Market Value of the Unit subject to the Option on the
Grant Date.

 

ARTICLE XVI.
MISCELLANEOUS

 

16.1                        Award Agreements and Termination of Employment. 
After the Committee grants an Award under the Plan to a Participant, EnLink
Midstream and the Participant shall enter into an Award Agreement setting forth
the terms, conditions, restrictions and/or limitations applicable to the Award
and such other matters as the Committee may determine to be appropriate. The
terms and provisions of the respective Award Agreements need not be identical.
All Award Agreements shall be subject to the provisions of the Plan, and in the
event of any conflict between an Award Agreement and the Plan, the terms of the
Plan shall govern.  Except as provided herein, the treatment of an Award upon a
termination of employment or any other service relationship by and between a
Participant and the Company shall be specified in the Award Agreement
controlling such Award.

 

16.2                        Stand-Alone, Additional, Tandem, and Substitute
Awards.  Awards granted under this Plan may, in the discretion of the Committee,
be granted either alone or in addition to and subject to Section 409A of the
Code, in tandem with, or, subject to Section 3.2, in substitution or exchange
for, any other Award or any award granted under another plan of the Company, or
of any business entity to be acquired by the Company, or any other right of a
Participant to receive payment from the Company.  Notwithstanding Article VII,
such additional, tandem and substitute or exchange Awards may be granted at any
time.  Such substitute Awards that are Options or Unit Appreciation Rights may
have exercise prices less than the Fair Market Value of a Unit on the date of
the substitution if such substitution complies with the requirements of
Section 409A of the Code and other applicable laws and exchange rules.  If an
Award is granted in substitution or exchange for another Award, the Committee
shall require the surrender of such other Award in consideration for the grant
of the new Award.

 

16.3                        Listing Conditions.

 

(a)                                 As long as the Units are listed on a
national securities exchange or system sponsored by a national securities
association, the issuance of any Units pursuant to an Award shall be conditioned
upon such Units being listed on such exchange or system and in compliance with
the rules of such exchange. EnLink Midstream shall have no obligation to issue
such Units unless and until such Units are so listed and the issuance would be
in compliance with the rules of the exchange, and the right to exercise any
Option or other Award with respect to such Units shall be suspended until such
listing and compliance has been effected.

 

(b)                                 If at any time counsel to EnLink Midstream
or its Affiliates shall be of the opinion that any sale or delivery of Units
pursuant to an Award is or may in the circumstances be unlawful or result in the
imposition of excise taxes on EnLink Midstream or its Affiliates under the
statutes, rules or regulations of any applicable jurisdiction, EnLink Midstream
or its Affiliates shall have no obligation to make such sale or delivery, or to
make any application or to effect or to maintain any qualification or
registration under the Securities Act of 1933, as

 

16

--------------------------------------------------------------------------------



 

amended, or otherwise, with respect to Units or Awards, and the right to
exercise any Option or other Award shall be suspended until, in the opinion of
said counsel, such sale or delivery shall be lawful or will not result in the
imposition of excise taxes on EnLink Midstream or its Affiliates.

 

(c)                                  Upon termination of any period of
suspension under this Section 16.3, any Award affected by such suspension which
shall not then have expired or terminated shall be reinstated as to all Units
available before such suspension and as to Units which would otherwise have
become available during the period of such suspension, but no such suspension
shall extend the term of any Award.

 

16.4                        Additional Conditions.

 

(a)                                 Notwithstanding anything in the Plan to the
contrary: (i) EnLink Midstream may, if it shall determine it necessary or
desirable for any reason, at the time of grant of any Award or the issuance of
any Units pursuant to any Award, require the recipient of the Award or such
Units, as a condition to the receipt thereof, to deliver to EnLink Midstream a
written representation of present intention to acquire the Award or such Units
for his or her own account for investment and not for distribution; (ii) the
certificate for Units issued to a Participant may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer, and
(iii) all certificates for Units delivered under the Plan shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the SEC, any
stock exchange upon which the Units are then quoted, any applicable federal or
state securities law, and any applicable corporate law, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

(b)                                 Each Participant to whom an Award is granted
under this Plan may be required to agree in writing as a condition to the
granting of such Award not to engage in conduct in competition with the Company
for a period after the termination of such Participant’s employment with the
Company as determined by the Committee (a “Non-Competition Agreement”);
provided, however, to the extent a legally binding right to an Award within the
meaning of Section 409A of the Code is created with respect to a Participant,
the Non-Competition Agreement must be entered into by such Participant within 30
days following the creation of such legally binding right.

 

16.5                        Transferability.

 

(a)                                 Permitted Transferees.  The Committee may,
in its discretion, permit a Participant to transfer all or any portion of an
Option or UAR, or authorize all or a portion of an Option or UAR to be granted
to a Participant to be on terms which permit transfer by such Participant;
provided that, in either case the transferee or transferees must be any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, in each case with respect to the Participant, an individual
sharing the Participant’s household (other than a tenant or employee of the
Company), a trust in which any of the foregoing individuals have more than 50%
of the beneficial interest, a foundation in which any of the foregoing
individuals (or the Participant) control the management of assets, and any other
entity in which any of the foregoing individuals (or the Participant) own more
than 50% of the voting interests (collectively, “Permitted Transferees”);
provided further that, (X) there may be no consideration for any such transfer
and (Y) subsequent transfers of Options or UARs transferred as provided above
shall be prohibited except subsequent transfers back to the original holder of
the Option or UAR and transfers to

 

17

--------------------------------------------------------------------------------



 

other Permitted Transferees of the original holder.  Agreements evidencing
Options or UARs with respect to which such transferability is authorized at the
time of grant must be approved by the Committee, and must expressly provide for
transferability in a manner consistent with this Section 16.5.

 

(b)                                 Domestic Relations Orders.  An Option, UAR,
Restricted Incentive Unit Award, Restricted Unit Award or other Award may be
transferred, to a Permitted Transferee, pursuant to a domestic relations order
entered or approved by a court of competent jurisdiction upon delivery to the
Company of written notice of such transfer and a certified copy of such order.

 

(c)                                  Other Transfers.  Except as expressly
permitted by Sections 16.5(a) and 16.5(b), Awards shall not be transferable
other than by will or the laws of descent and distribution. Notwithstanding
anything to the contrary in this Section 16.5, an Incentive Unit Option shall
not be transferable other than by will or the laws of descent and distribution.

 

(d)                                 Effect of Transfer.  Following the transfer
of any Award as contemplated by Sections 16.5(a), 16.5(b) and 16.5(c), (1) such
Award shall continue to be subject to the same terms and conditions as were
applicable immediately prior to transfer, provided that the term “Participant”
shall be deemed to refer to the Permitted Transferee, the recipient under a
domestic relations order described in Section 16.5(b), or the estate or heirs of
a deceased Participant or other transferee, as applicable, to the extent
appropriate to enable the Participant to exercise the transferred Award in
accordance with the terms of this Plan and applicable law and (2) the provisions
of the Award relating to exercisability shall continue to be applied with
respect to the original Participant and, following the occurrence of any
applicable events described therein the Awards shall be exercisable by the
Permitted Transferee, the recipient under a qualified domestic relations order,
or the estate or heirs of a deceased Participant, as applicable, only to the
extent and for the periods that would have been applicable in the absence of the
transfer.

 

(e)                                  Procedures and Restrictions.  Any
Participant desiring to transfer an Award as permitted under Sections 16.5(a),
16.5(b) or 16.5(c) shall make application therefor in the manner and time
specified by the Committee and shall comply with such other requirements as the
Committee may require to assure compliance with all applicable securities laws. 
The Committee shall not give permission for such a transfer if (1) it would give
rise to short swing liability under Section 16(b) of the Exchange Act or (2) it
may not be made in compliance with all applicable federal, state and foreign
securities laws.

 

(f)                                   Registration.  To the extent the issuance
to any Permitted Transferee of any Units issuable pursuant to Awards transferred
as permitted in this Section 16.5 is not registered pursuant to the effective
registration statement of the Company generally covering the Units to be issued
pursuant to this Plan to initial holders of Awards, the Company shall not have
any obligation to register the issuance of any such Units to any such
transferee.

 

16.6                        Withholding Taxes.  The Company shall be entitled to
deduct from any payment made under the Plan, regardless of the form of such
payment, the amount of all applicable income and employment taxes required by
law to be withheld with respect to such payment, may require the Participant to
pay to the Company such withholding taxes prior to and as a condition of the
making of any payment or the issuance or delivery of any Units under the Plan,
and shall be entitled to deduct from any other compensation payable to the
Participant any withholding obligations with respect to Awards under the Plan.
In accordance with any applicable administrative guidelines it establishes, the
Committee may allow a Participant to pay the amount of taxes required by law to
be withheld from or with respect to an Award by (i) withholding Units from any
payment of Units due as a result of such Award, or (ii) permitting the
Participant to deliver to the Company previously acquired Units, in each case
having a Fair Market Value equal to the amount of such required withholding
taxes. No payment shall be made and

 

18

--------------------------------------------------------------------------------



 

no Units shall be issued pursuant to any Award unless and until the applicable
tax withholding obligations have been satisfied.

 

16.7                        No Fractional Units.  No fractional Units shall be
issued or delivered pursuant to the Plan or any Award granted hereunder, and
except as otherwise provided herein, no payment or other adjustment shall be
made in respect of any such fractional Unit.

 

16.8                        Notices.  All notices required or permitted to be
given or made under the Plan or any Award Agreement shall be in writing and
shall be deemed to have been duly given or made if (a) delivered personally,
(b) transmitted by first class registered or certified United States mail,
postage prepaid, return receipt requested, (c) sent by prepaid overnight courier
service, or (d) sent by telecopy or facsimile transmission, answer back
requested, to the person who is to receive it at the address that such person
has theretofore specified by written notice delivered in accordance herewith.
Such notices shall be effective (i) if delivered personally or sent by courier
service, upon actual receipt by the intended recipient, (ii) if mailed, upon the
earlier of five days after deposit in the mail or the date of delivery as shown
by the return receipt therefor, or (iii) if sent by telecopy or facsimile
transmission, when the answer back is received. EnLink Midstream or a
Participant may change, at any time and from time to time, by written notice to
the other, the address that it or such Participant had theretofore specified for
receiving notices. Until such address is changed in accordance herewith, notices
hereunder or under an Award Agreement shall be delivered or sent (x) to a
Participant at his or her address as set forth in the records of the Company or
(y) to EnLink Midstream at the principal executive offices of EnLink Midstream
clearly marked “Attention: LTIP Administrator.”

 

16.9                        Binding Effect.  The obligations of EnLink Midstream
under the Plan shall be binding upon any successor corporation or organization
resulting from the merger, consolidation or other reorganization of EnLink
Midstream, or upon any successor corporation or organization succeeding to all
or substantially all of the assets and business of EnLink Midstream. The terms
and conditions of the Plan shall be binding upon each Participant and his or her
heirs, legatees, distributees and legal representatives.

 

16.10                 Severability.  If any provision of the Plan or any Award
Agreement is held to be illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions of the Plan or such
agreement, as the case may be, but such provision shall be fully severable and
the Plan or such agreement, as the case may be, shall be construed and enforced
as if the illegal or invalid provision had never been included herein or
therein.

 

16.11                 No Restriction of Corporate Action.  Nothing contained in
the Plan shall be construed to prevent EnLink Midstream or any Affiliate from
taking any corporate action (including any corporate action to suspend,
terminate, amend or modify the Plan) that is deemed by EnLink Midstream or such
Affiliate to be appropriate or in its best interest, whether or not such action
would have an adverse effect on the Plan or any Awards made or to be made under
the Plan. No Participant or other person shall have any claim against EnLink
Midstream or any Affiliate as a result of such action.

 

16.12                 Governing Law.  The Plan shall be governed by and
construed in accordance with the internal laws (and not the principles relating
to conflicts of laws) of the State of Delaware except as superseded by
applicable federal law.

 

16.13                 No Right, Title or Interest in Company Assets.  No
Participant shall have any rights as a unitholder of EnLink Midstream as a
result of participation in the Plan until the date of issuance of a unit
certificate in his or her name and, in the case of Restricted Units, unless and
until such rights are granted to the Participant pursuant to the Plan. To the
extent any person acquires a right to receive payments from the Company under
the Plan, such rights shall be no greater than the rights of an unsecured
general creditor of the Company, and such

 

19

--------------------------------------------------------------------------------



 

person shall not have any rights in or against any specific assets of the
Company. All of the Awards granted under the Plan shall be unfunded.

 

16.14                 Risk of Participation.  Nothing contained in the Plan
shall be construed either as a guarantee by EnLink Midstream or its Affiliates,
or their respective unitholders, directors, officers or employees, of the value
of any assets of the Plan or as an agreement by EnLink Midstream or its
Affiliates, or their respective unitholders, directors, officers or employees,
to indemnify anyone for any losses, damages, costs or expenses resulting from
participation in the Plan.

 

16.15                 Section 409A of the Code.  All Awards under this Plan are
intended either to be exempt from, or to comply with the requirements of
Section 409A of the Code, and this Plan and all Awards shall be interpreted and
operated in a manner consistent with that intention.  Notwithstanding anything
in this Plan to the contrary, if any Plan provision or Award under this Plan
would result in the imposition of an applicable tax under Section 409A of the
Code, that Plan provision or Award shall be reformed to avoid imposition of the
applicable tax and no such action shall be deemed to adversely affect the
Participant’s rights to an Award.

 

16.16                 No Guarantee of Tax Consequences.  No person connected
with the Plan in any capacity, including, but not limited to, EnLink Midstream
and its Affiliates and their respective directors, officers, agents and
employees, makes any representation, commitment or guarantee that any tax
treatment, including, but not limited to, federal, state and local income,
estate and gift tax treatment, will be applicable with respect to any Awards or
payments thereunder made to or for the benefit of a Participant under the Plan
or that such tax treatment will apply to or be available to a Participant on
account of participation in the Plan.

 

16.17                 Continued Employment or Service.  Nothing contained in the
Plan or in any Award Agreement shall confer upon any Participant the right to
continue in the employ or service of the Company, or interfere in any way with
the rights of the Company to terminate a Participant’s employment or service at
any time, with or without cause.

 

16.18                 Miscellaneous.  Headings are given to the articles and
sections of the Plan solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
of the Plan or any provisions hereof. The use of the masculine gender shall also
include within its meaning the feminine. Wherever the context of the Plan
dictates, the use of the singular shall also include within its meaning the
plural, and vice versa.

 

20

--------------------------------------------------------------------------------